Citation Nr: 1441811	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  08-32 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to benefits under the provisions of 38 U.S.C.A. § 1151 for residuals of ear surgery received from a VA medical facility on September 9, 1988.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. R. Fletcher



INTRODUCTION

The Veteran served on active duty from June 1953 to June 1955.

This case was originally before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The Veteran was scheduled to appear for a personal hearing before a Decision Review Officer (DRO) in January 2009.  He requested that the hearing be rescheduled.  It was rescheduled for March 2009.  The Veteran did not appear for said hearing, and he has not since asked for it to be rescheduled.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2013).

In July 2012, the Board issued a decision that, in pertinent part, denied the Veteran's claim for benefits under 38 U.S.C.A. § 1151 for residuals of ear surgery on September 9, 1988.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court). 

In February 2014 the Court issued a memorandum decision that vacated the portion of the July 2012 Board decision that denied benefits under 38 U.S.C.A. § 1151 and remanded that matter to the Board for action in compliance with the instructions in the memorandum decision.

In addition to the paper claims file, there is a Virtual VA (VVA) electronic claims file associated with the Veteran's claim.  The documents in the VVA file include an August Informal Hearing Presentation; the remaining documents are duplicative of the evidence in the paper claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDING OF FACT

The Veteran did not suffer additional disability as a result of ear surgery at a VA facility in September 1988.


CONCLUSION OF LAW

The criteria for compensation pursuant to 38 U.S.C.A. § 1151 for additional disability associated with ear surgery at a VA facility in September 1988 have not been met. 38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 3.361, 17.32 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id. 

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via a December 2008 pre-adjudication letter of the criteria for establishing entitlement to compensation under the provisions of 38 U.S.C.A. § 1151, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 is awarded in this letter.  This letter accordingly addressed all notice elements prior to the initial adjudication of the claim in January 2009.  Nothing more was required. 

Relevant to the duty to assist, all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  The Veteran's service treatment records are in the claims file.  Available, pertinent post-service VA treatment records, particularly those pertinent to the September 1988 ear surgery at issue, have also been obtained and considered.  Neither the Veteran nor his representative has identified, nor does the record otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the § 1151 claim that has not been obtained.  Spanish language documents have also been translated into English.

Although the agency of original jurisdiction (AOJ) attempted to obtain a copy of the Veteran's consent form for the 1988 right ear surgery, these efforts were unsuccessful.  The Veteran was notified of this in a January 2012 letter.  The letter also requested the Veteran to provide any informed consent form(s) signed by him pertaining to the September 1988 surgery.  He responded in May 2012, indicating that he did not have a copy of such consent form in his possession, because he had not received or signed such a form.  A March 2012 communication between the AOJ and the VA facility revealed that the facility was unable to locate the requested records and provided a negative response.  As such, further efforts to obtain a copy of this consent form would be futile, so another remand is not warranted.  It also worthwhile to note that the question of whether or not there was informed consent pertaining to the September 1988 surgery is an essentially moot point because, as will be discussed, there was no additional disability following the procedure.

The Board remanded this claim in October 2010 for translation into English of several Spanish-language documents; a medical opinion on the questions related to the possibility of any additional disability, to include hearing loss, caused by the September 1988 surgery; and to obtain a copy of any signed consent form for the September 1988 right ear surgery.  Accordingly, on remand, the translations and a VA medical opinion were obtained.  As discussed above, the AOJ attempted to obtain a copy of a signed consent form for the 1988 surgery.  Therefore, there was compliance with the remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 

The medical opinion obtained in 2012 is adequate to decide the issue, as it is predicated on a review of the claims file, which was explicitly noted on the opinion report.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Indeed, the opinion discussed not only the records proximate in time to the 1988 ear surgery, but also audiological evaluations before and after that surgery.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to this issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

Reference is made to the Court's Memorandum Decision wherein it raised concern over the adequacy of the 2012 VA examination.  The Court specified that the opinion failed to provide rationale for its finding that "there was no evidence to support negligence, poor judgment, lack of proper skill nor any error in judgement [sic] or fault by VA system."  However, as will be discussed below, the outcome of this appeal turns on the first prong of the § 1151 analysis, which is whether there is evidence that the Veteran has additional disability as a result of his VA treatment.   The question of whether there was negligence, poor judgment, lack of proper skill nor any error in judgment or fault by VA is not being considered because the additional disability prong has not been established.  And, as indicated above, the 2012 VA exam is deemed more than adequate in addressing the additional disability question; and, for that matter, the Court did not find otherwise.

The Board concludes that all the available records and medical evidence has been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Pertinent Law and Regulations

The Veteran filed the instant claim for compensation under the provisions of 38 U.S.C.A. § 1151 in 2008; therefore, the version of 38 U.S.C.A. § 1151 in effect prior to October 1, 1997, (requiring only that additional disability be "the result of" VA hospital care, medical or surgical treatment, or examination) is not applicable.  The version of 38 U.S.C.A. § 1151 that became effective October 1, 1997, is the applicable statute in this case.  The applicable law requires that the claimed additional disability be "caused by" VA hospital care, medical or surgical treatment, or examination, and further adds a "proximate cause" requirement that the additional disability be caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of additional disability be an event which was not reasonably foreseeable.



In determining whether a veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the Veteran's condition after such care or treatment.  See 38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the Veteran's additional disability.  Merely showing that a veteran received care or treatment and that the Veteran has an additional disability does not establish cause.  See 38 C.F.R. § 3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  See 38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  See 38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2).

In sum, entitlement to disability compensation benefits under 38 U.S.C.A. § 1151 requires an additional disability and that the VA treatment actually caused the additional disability--not that the additional disability merely came into existence chronologically at the time of or after the treatment.  If there is actual causation, then the evidence must show that the resulting disability resulted from (was proximately caused by) either (1) carelessness, negligence, lack of proper skill, error in judgment, or similar kind of fault by VA in providing the treatment (either by failure to exercise degree of care expected of a reasonable healthcare provider, or by providing the treatment without providing informed consent); or (2) an event not reasonably foreseeable; that is, an event which a reasonable healthcare provider would not have foreseen to be an ordinary risk of the treatment.

The benefit of the doubt is given to the appellant when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at 49 .  As such, the appellant prevails when the evidence supports her claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

III. Factual Background & Analysis

The Board has reviewed all the evidence in the Veteran's claims file, to include his contentions of record.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran asserts that he sustained "various hearing problems subsequent to surgery malpractice" as a result of his September 1988 VA right ear surgery.  See October 2007 claim.  He asserts that these symptoms are evidence of carelessness or negligence in the performance of the surgery.

The evidence of record includes a December 1977 VA outpatient treatment record which notes the Veteran's complaints of decreased hearing in the right ear.  He was seen on numerous subsequent occasions for otitis media of the right ear.  A May 1983 VA examination report notes the Veteran's reported history of impaired hearing since 1955.  He complained of right ear hearing problems.  A contemporaneous examination revealed a scarred right tympanic membrane.  A June 3, 1983, VA audiometric examination report notes that speech reception threshold (SRT) was 56 decibels (dBs) and speech discrimination was 58 percent in the right ear.  A June 21, 1983, VA audiometric examination report notes that SRT was 50  dBs and speech discrimination was 64 percent in the right ear.  

A September 9, 1988 VA surgical report notes the Veteran's history of chronic right mastoiditis and shows the Veteran underwent a right aticotomy operation with excision/removal of cholesteatoma (right ear surgery).  His preoperative and postoperative diagnoses were for right chronic mastoiditis.  

A September 1995 private audiology report notes that SRT was 45 dBs and speech discrimination was 86 percent in the right ear.

In an opinion signed in June 2012, a VA surgeon found that "additional disability was not caused by surgery performed in September of 1988."  Specific reference was made to the Veteran's history of chronic ear disease and a June 21, 1983 (pre-surgery) audiology report that showed an average loss of 50 dB in the right ear with a speech discrimination score of 62 percent.  He then pointed to the next documented audiology report following surgery, dated in September 1995, which showed an average loss of 45 dB in the right ear with a speech discrimination score of 86 percent.  Thereafter, in a report dated in October 1998, the Veteran was shown to have an average loss of 60 dB in the right ear with a speech discrimination score of 80 percent.  After reviewing the claims file, to include the medical records before and after the 1988 surgery, the VA physician reasoned that "there is no evidence to clearly state worsening hearing loss after surgery, review of audiograms does not reveal abrupt and significant loss [and] the interval between 1988 and 1995 does not support additional disability."  The VA physician also opined that the Veteran's hearing loss was a result of both chronic ear disease and noise exposure many years before the 1988 surgery.  This opinion was provided after review of the claims file.

The preponderance of the evidence is against a finding that the September 1988 surgery on the right ear in any way caused additional disability of the right ear (to include hearing loss), thus failing to satisfying the threshold preliminary requirement of a § 1151 claim.  Significantly, the 2012 VA medical opinion did not find additional disability in the right ear due to surgery.  As noted above, reasons for the opinion were provided, including citation to audiometric evidence obtained before and after surgery.  In this regard, while the Veteran was noted to have hearing loss after surgery, the 2012 opinion essentially states that this hearing loss had been present prior to the surgery, and no additional disability resulted from the surgery.  Without there being evidence of additional disability, the Veteran's claim for compensation under 38 U.S.C.A. § 1151 fails.

The Veteran has not presented or identified any medical evidence refuting this VA physician's unfavorable conclusion.  

The Veteran is certainly competent, even as a layperson, to comment on matters within the perception of his five senses, such as having further hearing problems in the right ear since his September 1988 surgery.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  He can state that he discerned a loss of hearing acuity following the surgery.  The Veteran is not competent, however, to ascribe these symptoms to the notion that the September 1988 right ear surgery produced any additional disability of the right ear.  Indeed, as discussed above, the testing data does not document a worsening of hearing loss.  Also, and of greater significance, a medical expert reviewed and interpreted that data and determined that there was no additional disability.

These determinations are based upon findings that are medically complex in nature and simply not readily amenable to lay comment.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease that necessarily involved complex medical issues).  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran has received any special training or acquired any medical expertise in evaluating and determining causal connections for ear conditions.  See King v. Shinseki, 700 F.3d 1339 , 134 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value and it is certainly outweighed by the negative VA opinion. 

Because the Board does not find the Veteran's lay statements to be competent to establish the missing element of an additional disability, let alone other elements of causation and reasonable foreseeability of medical risks for the surgery, there is no need to next consider the credibility of the lay statements in this regard.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability, including during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records, but also indicating the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence).  See also Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim and there is no doubt to be otherwise resolved.  As such, the appeal is denied.



ORDER

Benefits under the provisions of 38 U.S.C.A. § 1151 for residuals of ear surgery received from a VA medical facility on September 9, 1988, is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


